ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Saab Defense and Security USA LLC,           )      ASBCA No. 59732
 f/k/a Saab Training USA LLC                 )
                                             )
Under Contract No. W56HZV-11-D-0150          )

APPEARANCES FOR THE APPELLANT:                      Timothy Sullivan, Esq.
                                                    Jayna Marie Rust, Esq.
                                                     Thompson Coburn LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Vera A. Strebel, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 14 July 2015

                                              //~:~·
                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59732, Appeal of Saab Defense and
Security USA LLC, f/k/a Saab Training USA LLC, rendered in conformance with the
Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals